UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE:                                                       Chapter 11
CHOXI.COM, Inc.,
                               Debtor.                       Case No.: 16-13131-SCC


TRACY KLESTADT, in his capacity as Plan
Administrator of the estate of Choxi.com, Inc.,

                       Plaintiff,
       v.
                                                             Adv. No. 18-01794-SCC
DEEPAK AGARWAL, MELINA AGARWAL
F/K/A MELINA ASH, SHEELA AGARWAL,
VIPESH AGARWAL, VISHAL AGARWAL,
IFTIKAR AHMED, DANIEL DEPINA, DYIA
IRREVOCABLE TRUST, DEPINA
CONSULTING, LLC, AND TECHSYS
MARKETING, INC.,

                       Defendants.

                           DEFENDANTS’ MOTION TO DISMISS

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law in

Support of the Motion to Dismiss by Defendants Deepak Agarwal, Melina Agarwal, Sheela

Agarwal, Vipesh Agarwal, Vishal Agarwal, Daniel Depina, the DIYA Irrevocable Trust, and

Depina Consulting, LLC ( “Defendants”), seeking entry of an Order dismissing the Complaint

(Dk. No.1), filed by Plaintiff Tracy Klestadt, in his capacity as Plan Administrator of the estate

of Choxi.com, Inc., and the declarations and exhibits attached thereto, Defendants hereby move

this Court for an order pursuant to Federal Rules of Civil Procedure 12(b)(5) and 12(b)(6), and

Federal Rules of Bankruptcy Procedure 7004 and 7012 dismissing the Complaint with prejudice.

       PLEASE TAKE FURTHER NOTICE, that a Proposed Order is also attached as an

Exhibit 1 herewith.
Dated: March 1, 2019   Respectfully submitted,

                       /s/ Steven H. Holinstat _ _
                       Steven H. Holinstat
                       Proskauer Rose LLP
                       Eleven Times Square
                       New York, NY 10036-8299
                       (212) 969-3000

                       Jeff J. Marwil (pro hac vice pending)
                       Brooke H. Blackwell (pro hac vice pending)
                       Proskauer Rose LLP
                       70 West Madison, Suite 3800
                       Chicago, IL 60602-4342
                       (312) 962-3550

                       Safraz W. Ishmael (pro hac vice pending)
                       Christopher J. Deck (pro hac vice pending)
                       Proskauer Rose LLP
                       One International Place
                       Boston, Massachusetts 02110-2600
                       (617) 526-9600

                       Counsel for Defendants Deepak Agarwal,
                       Melina Agarwal, Sheela Agarwal, Vipesh
                       Agarwal, Vishal Agarwal, Daniel Depina,
                       DIYA Irrevocable Trust, and Depina
                       Consulting, LLC
